IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA
CHARLOTTE DIVISION
No. 3:20-cv-00596

 

Johnny H. Coble, Jr. and Robin Coble, both
on behalf of their minor child "J.H.C",

Plaintiff, DECLARATION OF
JENNIFER HUNT
V.

_ Lake Norman Charter School, Inc., et al.,

 

Defendants.

Pursuant to 28 U.S.C. § 1746, Jennifer Hunt declares as follows:

1. Iam over eighteen years of age and competent to testify to the matters set
out herein.

2. Tam employed by Lake Norman Charter School as a teacher in the
English Language Arts program. Part of my duties include teaching the ninth-grade
ELA course.

3. The Poet X by Elizabeth Acevedo was published in 2018. It won the
National Book Award for Young Adult Literature in 2018, the United Kingdom’s
equivalent of that award in 2019 (the Carnegie Medal), and several other
prestigious awards.

4, The ninth-grade ELA curriculum consists of six interconnected units that
explore various forms of written and oral communication, including: short stories,
novels, poetry, and dramatic plays.

5. The ELA team of educators at Lake Norman Charter, with the approval of
our school administrators, chose The Poet X because it is an excellent vehicle by
which to teach the following topics:

- Poesy (the art and mechanics of writing poetry)

- Arepresentation of slam poetry (which is often very different from other
forms of poetry)

Page 1 of 4

Case 3:20-cv-00596-GCM Document9 Filed 11/04/20 Page 1 of 4
- Characterization (dynamic, static, development)

- Themes of identity, family relationship, independence, finding one’s voice,
and stereotypes

: Literary devices and analysis

- Structure

» Verse v. Prose

+ Writing

* Slam poetry and public speaking

- Poetry comparison (using the works of Maya Angelou and Jacqueline
Woodson)

6. These topics are solid, pedagogically correct things to work on as part of
the ninth-grade curriculum,

For example, one of the writing exercises that we use from The Poet X is the
one that appears at pages 126-127 of the book — an exercise where the student
writes the last paragraphs of his/her biography, using the author’s writing style as a
mentor text. In her draft, Xiomara writes in verse, but in her final version, she
submits prose. This exercise has nothing to do with religion.

Another example is a writing exercise that asks the student describe someone
shhe thinks has been misunderstood by society. This is based on pages 179-180 of
The Poet X, but we require the assignment to be done in verse. This reinforces the
poetry writing skills in the unit.

One more example is an assignment that has the student write about the last
time s/he felt free using one of the formats from the book on pages 244-248. Again,
this has nothing to do with teaching religion or requiring any student agree with or
disagree with anything the author has said about religion.

7. We used The Poet X during the 2018-19 school year, and our students
indicated by their engagement during the unit that the book resonated with them
because it is beautifully written and crafted. Accordingly, we decided to use it again
in the current school year.

8, When school began in August 2020, we sent our English syllabus to all
families. It indicated that we would again be using The Poet X as part of the ELA

course. We required all families to acknowledge receipt of the course syllabus. The
Cobles did so on August 25, 2020.

Page 2 of 4

Case 3:20-cv-00596-GCM Document9 Filed 11/04/20 Page 2 of 4
9, In our use of The Poet X, we do not ask students to endorse or disapprove
of the Xiomara’s religious views or any other person’s views of religion. We do ask
the students to read the book and to discuss its themes in terms of the topics listed
above. The Poet X is directly relevant to the themes relevant to our unit on poetry.

10. For students who would rather not read the main selection of an ELA
unit (or whose families object), we allow them to opt out and to read another book,
We have several students who have chosen not to read The Poet X this fall. Our plan
for how to deliver the alternate selection has evolved somewhat from earlier this
school year. The Cobles’ son will read a different selection with a different ELA-
certified teacher in a different classroom. He will have the same opportunities for
meaningful engagement with the alternative text and with his classmates during
that time.

11. I certify under penalty of perjury that the foregoing is true and correct.

Executed this the 4th day of November, 2020.

{ i

ennifer Hunt

 

Page 3 of 4

Case 3:20-cv-00596-GCM Document9 Filed 11/04/20 Page 3 of 4
CERTIFICATE OF SERVICE
Thereby certify that I filed the foregoing Declaration of Jennifer Hunt
through Court’s CM-ECF on-line filing system, which will transmit copies to counsel
for Plaintiff.

This the 4th day of October, 2020.

/sf James G. Middlebrooks
James G, Middiebrooks

Page 4 of 4

Case 3:20-cv-00596-GCM Document9 Filed 11/04/20 Page 4 of 4
